Citation Nr: 0208221	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  02-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for kidney stones.

(Entitlement to service connection for kidney cancer as a 
result of exposure to ionizing radiation will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1951 to May 1957.  
Service personnel records also show that the veteran was 
honorably discharged from the Air Force Reserves in May 1961 
and May 1964.  A period of service between January 1948 and 
May 1951 remains unverified.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

The veteran failed to file substantive appeals for the claims 
of entitlement to service connection for arthritis and 
hypertension. Therefore, not having been perfected, the 
claims are not on appeal. 38 C.F.R. § 20.302(b).  

In the veteran's May 1995 Application for Compensation or 
Pension, the veteran filed claims of entitlement to service 
connection for a heart condition, back condition, a left foot 
condition, and respiratory breathing condition.  It does not 
appear from the record that the matters were properly 
developed or adjudicated.  As such, the matters are hereby 
referred to the RO for appropriate action.

The Board is undertaking additional development on the claim 
for service connection for kidney cancer as a result of 
exposure to ionizing radiation, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran had an incident of kidney stones in service.


CONCLUSION OF LAW

Kidney stones were incurred in service. 38 U.S.C. § 1101 
(2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  
Service medical records, VA outpatient treatment records and 
private medical records have been obtained and associated 
with the veteran's claims folder.  The veteran presented 
testimony in a May 2002 Travel Board hearing.  In addition, 
the veteran has been placed on notice of the law and 
regulations pertinent to his claims and further notice of 
this information would be both redundant and unnecessary.  
Finally, in view of the Board's decision to grant the benefit 
sought on appeal, the Board finds that the veteran has not 
sustained any prejudice by the Board's decision to forego any 
additional development and decide the claim on the merits.

The veteran claims that he is entitled to service connection 
for kidney stones. Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in line of duty or for 
aggravation of a preexisting injury in the active military, 
naval, or air service, during a period of war.  See 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C. § 1154(a); 
Id.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability.  With chronic 
diseases shown in service, so as to permit a finding of 
service connection, manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes. 
38 C.F.R. § 3.303(b).   The term chronic disease includes 
calculi of the kidney. 38 U.S.C. § 1101(3). 

The Board has thoroughly reviewed all the evidence of record 
and has determined as a matter of law, the veteran's claim 
must be granted.  The veteran's service medical records 
reveal that the veteran was diagnosed and treated for kidney 
stones in May 1956.  The veteran was admitted to the hospital 
from duty for observation on May 13, 1956, with complaints of 
severe right lower quadrant pain, nausea, and vomiting.  He 
was discharged to duty on May 15, 1956.  His clinical record 
cover sheet indicates that the veteran was diagnosed with 
right ureteral calculus. The veteran himself testified that 
he was treated in service for kidney stones. Therefore, 
pursuant to 38 U.S.C. § 1101(3), the veteran had a chronic 
disease in service for the purposes of disability 
compensation.  Based on the foregoing, the veteran's claim is 
granted. 

ORDER

Service connection for kidney stones is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

